                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

PENNY LYNN SOUTH,

             Plaintiff,

v.                                               Case No: 2:19-cv-627-SPC-NPM

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.
                                          /

                                        ORDER1

       Before the Court are the parties’ responses (Docs. 28; 29) to the Court’s

Order to Show Cause (Doc. 27). The Court stayed this case pending a now-

issued Supreme Court decision.            Given the responses, the Court finds it

appropriate to exercise its discretion and lift the stay. See Clinton v. Jones,

520 U.S. 681, 706 (1997). Regarding supplemental briefing, however, Judge

Mizell is well-positioned to decide whether it’s necessary as he reviews the

parties’ Joint Memorandum (Doc. 21). So the Court defers to his judgment on

that question and refers this case to him for further proceedings.

       Accordingly, it is now



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
     ORDERED:

     (1) The stay is LIFTED.

     (2) The Clerk is DIRECTED to reopen the case and remove the stay flag

         from the docket.

     DONE and ORDERED in Fort Myers, Florida on May 7, 2021.




Copies: All Parties of Record




                                    2
